Citation Nr: 1644561	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a left total knee arthroplasty, associated with postoperative residuals of osteochondritis dessecans, left knee.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on peacetime active duty in the United States Army from April 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which awarded the Veteran a 100 percent evaluation for a left total knee arthroplasty (associated with service-connected postoperative residuals of osteochondritis dessecans, left knee) from August 10, 2009 to September 30, 2010 with a 30 percent evaluation under 38 C F R § 4.71a, Diagnostic Code 5055 taking effect thereafter from October 1, 2010.  

In June 2013, the Veteran, accompanied by his representative, appeared at a hearing before a Decision Review Officer (DRO).  Thereafter, in April 2014, he and his representative appeared for a videoconference hearing before the Board which was presided over by the undersigned Acting Veterans Law Judge.  Transcripts of both of these hearings have been obtained and are associated with the Veteran's claims file for the Board's review and consideration.  This claim was previously before the Board in June 2014 and November 2014 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board recognizes that this claim was remanded on prior occasions, and sincerely regrets the further delay.  

In an October 2016 an informal hearing presentation, the Veteran's representative asserted that the Veteran was entitled to a higher rating due to the functional limitations caused by his left knee disability.  The representative noted that the Veteran could not stand or sit for long periods of time, walk long distances, or walk upstairs.  He also indicated that the Veteran has difficulty with repetitive motions and overhead lifting.  The Veteran's representative asserted that these limitations predominantly impact the Veteran's employment. 

During the course of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes that these additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in July 2016 and the earlier examinations do not adequately address this recent case law.  Accordingly, a new VA examination with a medical opinion is needed before the claim can be addressed on the merits.  Id.

Furthermore, the Board notes that the November 2014 remand instructed the RO/AMC to afford the Veteran a VA examination to determine whether the Veteran's service-connected disabilities (alone or in the aggregate) render him unable to secure or follow a substantially gainful employment.  The record is not ready for appellate review because the Board's November 2014 remand directives have not been completed by the RO/AMC. Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).

The issue of entitlement to a TDIU is also inextricably intertwined with the claim for an increased rating for a left total knee arthroplasty, associated with postoperative residuals of osteochondritis dessecans discussed above.  Specifically, any grant of an increased rating could impact the Veteran's claim of entitlement to a TDIU.  The Board recognizes that the Veteran currently meets the schedular requirements for TDIU; however, the disposition of TDIU, including its effective date, could be impacted by the outcome of the other issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination with an appropriate examiner. The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished. 

The examiner should provide the following requested information:

a)  All pertinent symptomatology and findings must be reported in detail.  The examination should objectively measure the range of motion of the Veteran's left knee in degrees on flexion and extension.  The examiner should report the Veteran's left knee ranges of motion in:
* passive motion, 
*  active motion, 
* in weight-bearing, and 
* nonweight-bearing. 

The examiner should note the point at which motion becomes painful, if any, on flexion and extension. Also, the extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the left knee is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the left knee is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

b)  The examining clinician must also comment upon whether the service-connected left knee disability is manifested by recurrent subluxation or lateral instability, and, if so, the clinician should objectively characterize it as being productive of slight, moderate, or severe impairment.

(c)  The examining clinician should make an objective determination as to whether the Veteran's left knee disability is manifested by frequent episodes of joint "locking," pain, and effusion into the left knee joint.

(d)  The examining clinician should present an objective assessment of the impact of the Veteran's service-connected left knee disability on his capacity to obtain and maintain gainful employment in the context of his educational level, employment history, and vocational background.

The examining clinician should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  

2.  After completing the foregoing development, schedule the Veteran for an appropriate examination to determine whether his service connected disabilities preclude him from obtaining or maintaining gainful employment. The claims folder should be made available to and reviewed by the examiner. 

In this regard, the examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, BUT NOT his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3.  Then, readjudicate the Veteran's claims for entitlement to an increased evaluation for a left total knee arthroplasty and TDIU.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




